DETAILED CORRESPONDENCE
Summary
This is the initial Office Correspondence based on the Abbott Diabetes Care, Inc. application filed with the Office on 23 December 2020.

Claims 1-21 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted regarding the present application filed on 18 January 2021, 11 May 2021, and 25 August 2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDSs have been considered by the Examiner.
	
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: element 140, shown in Figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over a US Patent Application Publication by Chen, et al. (US 2019/0320947 A1; hereinafter, “Chen”) in view of a US Patent Application Publication to Liu, et al. (US 2012/0132525 A1; hereinafter, “Liu”).

Regarding claim 1, Chen discloses lactate responsive analyte sensors and methods employing such analyte sensors and, more specifically, lactate-responsive analyte sensors and methods affording high sensitivity and stable responsiveness toward lactate ([0025]; which reads upon the instantly claimed, “[a]n analyte sensor”).  Chen teaches the analyte sensor features sensor tail 600 having working electrode 614 disposed on substrate 612 ([0074]; which reads on “a sensor tail comprising at least a first working electrode”).  Additionally, Chen teaches active area 618 is disposed upon working electrode 614 and contains a lactate-responsive enzyme ([0074]), wherein said active area can be overcoated with a homogenous membrane layer comprising an admixture of different membrane polymers ([0076]), the membrane layer 621a in direct contact with active area ([0075]), and wherein the enzyme within the active area may be covalently bonded to the polymer ([0053]; reading upon the limitations, “a first active disposed upon a surface of the first electrode and responsive at low potential to a first analyte, the first active area comprising a first polymer . . . and at least one enzyme responsive to the first analyte covalent bonded to the first polymer”).  Further, Chen teaches membrane 220 may comprise one or more polymeric membrane materials having capabilities of limiting analyte flux to active area 218 (i.e., membrane 220 is a mass transport limiting membrane) ([0046]; which reads on “a mass transport limiting membrane permeable to the first analyte that overcoats at least the first active area”).
Chen teaches the electron transfer agent (i.e., a redox mediator) may be covalently bonded to the polymer in the active area ([0052]).  Specifically, Chen teaches as a covalently bonded structure:

    PNG
    media_image1.png
    535
    281
    media_image1.png
    Greyscale
(Formula 1)
Chen does not teach the explicitly the claimed redox mediator structure.
However, Liu discloses transition metal complexes attached to polymeric backbones can be used as redox mediators in enzyme based electrochemical sensors (Abstract), wherein one of the taught transition metal complex redox mediators is the same as the claimed structure (Formula 10; [0098]-[0099]).
At the time of the filing of the present application, it would have been obvious to one ordinary skill in the art it make the simple substitution of the transition metal complex redox mediator to arrive at the claimed invention, as the Liu reference teaches both the transition metal complex disclosed in Chen (Liu, Figure 3) and the claimed structure.

Regarding claim 2, Chen teaches each active area may comprise a lactate-responsive enzyme, suitable examples of which may include lactate oxidase or lactate dehydrogenase ([0039]).

Regarding claim 3, Chen teaches glucose responsive enzymes can replace the lactate responsive enzyme, and glucose is a ketone.

Regarding claims 4-6, Chen teaches a crosslinked polyvinylpyridine-co-styrene polymer as a mass transport limiting membrane, in which a portion of the pyridine nitrogen atoms are functionalized with a non-crosslinked poly(ethylene glycol) side chain and a portion of the pyridine nitrogen atoms are functionalized with an alkylsulfonic acid group. Crosslinking of these membrane polymers in an analyte sensor may take place through functionalization with a bis-epoxide, such as polyethylene glycol diglycidyl ether (PEGDGE) or glycerol triglycidyl ether (Gly3) ([0034]).

Regarding claims 7 and 8, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  MPEP §2144.04 VI B

Regarding claim 9, the combination of the teachings of Chen and Liu teach each and every limitation of instant claim 1. If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  MPEP §2112.01 II

Regarding claim 10, all the shared limitations with instant claim 1 are taught by the combination of the Chen and Liu references.  Further, Chen teaches the sensor response was measured by placing the active area of the electrode in a beaker containing 100 mM pH=7.5 PBS at 37° C. The potential was raised to +40 mV versus Ag/AgCl, and the current was monitored  continuously thereafter ([0123]; which reads on “applying a low potential to the first working electrode; obtaining a first signal at or above the oxidation-reduction potential of the first active area, the first signal being proportional to a concentration of a first analyte in a fluid contacting the first active area”).  Chen also teaches plotting of sensor performance for a mass transport limiting membrane to lactate solutions having varying lactate concentrations ([0018]; Figure 8), which is known in the art as forming the basis of a calibration curve for determining concentrations (which reads on “correlating the first signal to the concentration of the first analyte in the fluid”).

Regarding claim 11, Chen teaches each active area may comprise a lactate-responsive enzyme, suitable examples of which may include lactate oxidase or lactate dehydrogenase ([0039]).

Regarding claim 12, Chen teaches glucose responsive enzymes can replace the lactate responsive enzyme, and glucose is a ketone.

Regarding claims 13-15, Chen teaches a crosslinked polyvinylpyridine-co-styrene polymer as a mass transport limiting membrane, in which a portion of the pyridine nitrogen atoms are functionalized with a non-crosslinked poly(ethylene glycol) side chain and a portion of the pyridine nitrogen atoms are functionalized with an alkylsulfonic acid group. Crosslinking of these membrane polymers in an analyte sensor may take place through functionalization with a bis-epoxide, such as polyethylene glycol diglycidyl ether (PEGDGE) or glycerol triglycidyl ether (Gly3) ([0034]).

Regarding claim 16, the combination of the teachings of Chen and Liu teach each and every limitation of instant claim 1. If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  MPEP §2112.01 II

Regarding claims 17 and 18, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  MPEP §2144.04 VI B

Regarding claim 19, all the shared limitations with claims 1 and 4 are taught by the combination of Chen and Liu.

Regarding claim 20, crosslinking of the membrane polymers in an analyte sensor may take place through functionalization with a bis-epoxide, such as polyethylene glycol diglycidyl ether (PEGDGE) or glycerol triglycidyl ether (Gly3) ([0034]).

Regarding claim 21, Chen teaches glycerol triglycidyl ether (Gly3) ([0034]).
Chen does not a specific molecule weight of the Gly3.
However, it would be routine optimization to use various molecular weight Gly3 formulation to optimize the sensor response.  Therefore, one of ordinary skill in art would have seen it as prima facie obvious to use molecule weights in the claimed range of about 1000 g/mol to about 5000 g/mol.

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795
9 September 2022